LANDIS, District Judge
(concurring). In my view of this case, it is desirable to direct attention to the statute under which the proceed*353ings were had in the District Court and to certain matters of record, in addition to the statement in the majority opinion.
The act follows:
‘•Sec. 868. When a commission is issued by any court of the United States for taking the testimony of a witness named therein at any place within any district or territory, the clerk of any court of the United States for such district or territory shall, on the application of either party to the suit, or of his agent, issue a subpoena for such witness, commanding him to appear and testify before the commissioner named in the commission, at a time and place stated in the subpoena; and if any witness, after being duly served with such subpcena, refuses or neglects to appear, or, after appearing, refuses to testify, not being privileged from giving testimony, and such refusal or neglect is proven to the satisfaction of any judge of the court whose clerk- issues such subpoena, such judge may proceed to enforce obedience to the process, or punish’the disobedience, as any court of the United States may proceed in case of disobedience to process of subpcena to testify issued by such court.” U. S. Comp. St. 1901, p. 664.
The subpcena was issued and served on the respondent Chytraus. It commanded him to appear before the special examiner “to testify in behalf of the 'complainant” (appellant). He appeared but refused to testify. Thereupon arose the right of the complainant to an order on the respondent by “the judge of the court whose clerk had issued” the subpoena. But an order on the respondent to what end? Clearly not at that time to punish respondent’s disobedience, for he had not then been ordered by the judge to answer. The refusal had occurred before the examiner, and that officer was without authority even to pass on the question of the admissibility of the evidence. Accordingly, complainant applied to the judge for an order “requiring Chytraus to answer the questions.” As a basis for this application, complainant’s petition set forth the pendency of the Kansas proceedings, the issuance of the commission to the examiner, the issuance of the subpoena out of the office of the clerk of the court below, the service of the subpcena, and respondent’s refusal to answer before the examiner.
On the hearing of this application the court ordered “that the witness Axel Chytraus answer the questions certified by the examiner.” The parties then went beforfe the examiner, and, the questions being again put, the witness persisted in his refusal.
• This refusal to obey the order of the court gave to the complainant, who was seeking the testimony, the right to apply to the judge for an order authorized by the statute quoted above. As will be observed, that order might be either coercive, “to enforce obedience to the process,” as by confining the respondent in jail until he should answer,-which would be solely for the benefit of the complainant, or it might be to “punish the disobedience,” which would be exclusively for the vindication of the court’s authority.
For some reason, the complainant did not ask for a coercive order to enforce the witness’ obedience to the court’s order and thereby bring out the evidence. On the contrary, he contented himself merely with then asking that the respondent be punished because he had refused to answer; that is, the complainant asked for a punitive order, the imposition of a punishment for past disobedience. The application was “for a rule on the- said Axel Chytraus to show cause why he should not be *354punished for contempt for failure to answer questions put to him.” This application the judge granted, the order being that “Chytraus be and hereby is ruled to show cause, if any he has, why he should not be punished for contempt for his failure to answer questions before the examiner.” It was the judge’s discharge of this rule on the hearing’, and his denial of complainant’s application that respondent be punished, that was brought up for review; appellant’s complaint here being that because of the judge’s action appellant has lost the benefit of respondent’s evidence.
• But suppose the judge had done exactly what appellant requested, namely, punished the respondent for his disobedience by fine or imprisonment for a specified time, that would not have given appellant what he complains here he lost when the judge discharged the'rule.
We can have no authority to hear an appeal which appellant had no right to bring, and it seems plain that appellant could not bring an appeal from the judge’s refusal to enter a punitive order solely in vindication of his authority.
BAKER, Circuit Judge.
If the record is to be read as showing that Hultberg was only a complaining witness in a criminal proceeding in the court below, I should agree with Judge RANDIS on the reason for dismissing Hultberg’s appeal. But, as I view the record, Judge SEAMAN has stated the proper ground of the dismissal.
This appeal from the order of the District Court is therefore dismissed.